Per Curiam.
The articles and deed of conveyance are to be construed by themselves, not by subsequent acts of particular parties. The grantee covenanted, in the articles, to pay the price, to take the propert" encumbered with the charges resting on it in the hands of the grantor, to take the grantee’s place in the firm, to assume his responsibilities as a partner, and to defend him against his liabilities as such. This was, however, a covenant which involved no more than the covenantor’s personal responsibility. What more is there in the conveyance? The grantee agreed “ to take the estate above granted, subjected to the same contracts and agreements, and liable to the same debts, encumbrances, charges, and responsibilities, to which the said Samuel (the grantor) is now liable, as a partner of the firm of Curts, Hepburn & Company; and, generally, to take the place of the said Samuel in the said firm, and to keep him indemnified from all future liabilities on account thereof.” This also is a covenant, and the same in substance as the preceding one. No point of limitation is put, in either, to the absolute and unqualified ownership of the grantee ; there is no condition, no charge, no lien. The estate is conveyed clear of every thing, but a personal covenant of the grantee. Liens upon'land are not favoured, or to be implied j and they are, consequently, to be created by plain terms. By no interpretation, therefore, could there be more in this case, than an equitable lien, which,-however, has not been engrafted on our jurisprudence. The plaintiff has probably suffered by the conduct of those who acquired his property, but it is not in our power to relieve him;
Judgment affirmed.